Citation Nr: 0912274	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-30 577	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity peripheral neuropathy (PN), to include as due to 
Agent Orange (AO) exposure.

2.  Entitlement to service connection for left lower 
extremity PN, to include as due to AO exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1969.  He received the Combat Infantryman Badge, among other 
awards, and served in Vietnam from June 1968 to June 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2005 rating action that denied service connection 
for PN of each lower extremity, to include as due to AO 
exposure.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the claims on appeal has not been 
accomplished.

The Veteran contends that he currently suffers from lower 
extremity PN as a result of exposure to AO in service.

Under the applicable criteria, acute and subacute PN shall be 
service-connected if a veteran was exposed to an herbicide 
agent during active military service if the requirements of 
38 C.F.R. § 3.307(a)(6) (2008) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumptive provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(e) (2008).
 
A review of the service records discloses that the Veteran 
served in Vietnam, and may thus be presumed to have been 
exposed to AO during such service.  On November 1969 
separation examination, the Veteran denied neuritis and 
nervous trouble of any sort, and the feet and lower 
extremities were normal on examination.

Post service, the Veteran was seen by F. L., M.D., in October 
2003 with a 3-year history of burning dysesthesias in both 
feet.  He gave a history of exposure to AO in military 
service in Vietnam.  Current examination showed sensory loss 
in a gradient from distal to proximal for temperature and 
pain approximately 4 to 5 cm. above the ankles, as well as a 
slight degree of proprioception loss in the ankles, and a 
slight decrement in ankle jerks.  In early November, after a 
review of electromyographic studies, Dr. F. L. stated that 
the veteran's symptoms were suggestive of sensory neuropathy.  
In mid-November, Dr. F. L. stated that he could not make a 
connection between the veteran's reported exposure to AO and 
his idiopathic neuropathy, as research of medical literature 
indicated that the symptoms usually were early and present 
within 10 years or so after exposure.  In April 2006, Dr. F. 
L. noted that AO had been linked to subacute neuropathy, and 
opined that it was possible that exposure to AO could have 
started the veteran's neuropathy.  In September 2006, Dr. F. 
L. noted the veteran's history of the onset of cold feelings 
in his extremities within a year of exposure to AO in 
military service.  After an extensive work-up to rule-out 
other etiology of his neuropathy, the physician opined that 
it was very plausible that the veteran's problems started at 
that time, and that it was possible that neuropathy started 
during his service in Vietnam.

On March 2005 VA examination, the Veteran gave a 4- to 5-year 
history of numbness, burning, and tingling in the feet, and 
past medical evaluation indicated an idiopathic sensory PN 
affecting the feet.  After current examination, the 
assessment was idiopathic sensory PN of the feet without 
evidence of motor compromise.

In September 2006 statements, 3 co-workers of the Veteran 
from 1970 variously to 1987, 1988, and 1999 stated that he 
knew of the veteran's problems with cold feet during this 
time period.        
    
Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  On 
this record, the Board finds that the appellant should be 
afforded a VA neurological examination to determine the 
nature and etiology of any current lower extremity PN and its 
relationship, if any, to his military service, to include 
presumed exposure to AO therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA neurological examination 
by a physician to determine the nature 
and etiology of any current lower 
extremity PN.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service records and 
render an opinion for the record as to 
whether it is at least as likely as not      
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
lower extremity PN (a) had its onset in 
service, or within 1 year of separation 
thereof, or (b) is a result of exposure 
to AO in military service.  In reaching 
his opinion, the examiner should 
specifically review and address Dr. F. 
L.'s 2003 and 2006 medical reports, the 
March 2005 VA examination report, and the 
2006 statements from the veteran's      
co-workers.        

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.



3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

